PER CURIAM:
Elizabeth Mebane appeals the district court’s order dismissing her breach of contract action as untimely under the statute of limitations. We have reviewed the record and find no reversible error. Absent exceptional circumstances not present here, issues not raised before the district court are beyond the scope of appellate review. Muth v. United States, 1 F.3d 246, 250 (4th Cir.1993). Accordingly, we affirm for the reasons stated by the district court. See Mebane v. Phoenix Companies, Inc., No. CA-03-195-1, 2003 WL 22213639 (M.D.N.C. Sept. 16, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED